UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-1937



P.U.D., INCORPORATED,

                                              Plaintiff - Appellant,

          versus


BRUCE T. CRAIG, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-97-573-5-H-2)


Submitted:   March 30, 2001                   Decided:   May 2, 2001


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Thomas Ross, ROSS LAW FIRM, Winston-Salem, North Carolina,
for Appellant.   Robert J. Weil, HOWE, ANDERSON & STEYER, P.C.,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     P.U.D., Inc. appeals the district court’s order granting judg-

ment as a matter of law to Bruce T. Craig, Inc. in P.U.D.’s civil

action. We have previously granted the joint motion of the parties

to submit the case for a decision on the briefs, without oral

argument.

     This court reviews de novo the district court’s order granting

the Defendant’s Rule 50(b) motion for judgment as a matter of law,

viewing the evidence in the light most favorable to P.U.D., the

party prevailing at trial, and giving P.U.D. the benefit of all

reasonable inferences.   Austin v. Paramount Parks, Inc., 195 F.3d

715, 727 (4th Cir. 1999).   If there is evidence upon which a rea-

sonable jury could have found in the prevailing party’s favor, the

court is obliged to affirm the jury's verdict.    Duke v. Uniroyal,

Inc., 928 F.2d 1413, 1417 (4th Cir. 1991).   Judgment as a matter of

law is appropriate when “there is no legally sufficient evidentiary

basis” to support the jury’s verdict.   Fed. R. Civ. P. 50(a)(1).

We have reviewed the record in light of P.U.D.’s arguments and the

district court’s opinion and find no reversible error.   According-

ly, we affirm on the reasoning of the district court.    See P.U.D.,

Inc. v. Bruce T. Craig, Inc., No. 5:97-CV-573-H(2) (E.D.N.C. June

4, 1999).



                                                           AFFIRMED


                                 2